CATES, Judge
(dissenting).
*168• I.
Again, as was done in Fisher v. State, 23 Ala.App. 544, 129 So. 303, it seems to me needful to remind our revered Chief Justice that “sometimes even great ‘Homer nods.’ ” See Davis v. Holman, 5 Cir., 354 F.2d 773 (cert. den. April 18, 1966, 384 U.S. 907, 86 S.Ct. 1343, 16 L.Ed.2d 359) and the Sixth and the Fourteenth Amendments to the Constitution of the United States.
II.
Moreover, while Godwin was plainly guilty of the misdemeanor of possessing a prohibited liquor, I seriously doubt that, as to the felony of possessing a distillery, the evidence meets the requisites of United States v. Romano (Ms.), 86 S.Ct. 279.
The apparatus found here (see R. 38) was no complete still. Stover v. State, 36 Ala.App. 696, 63 So.2d 386. Minirth v. State, 40 Ala.App. 527, 117 So.2d 355, is easily distinguishable.
III.
I forego respeculation — as some recent Federal decisions might foment — regarding the constitutionality of the same transaction supporting separate convictions and sentences in both Federal and State courts.
Amendment XXI, U. S. Constitution, § 1, explicitly repealed Article XVIII, including § 2. Section 2 of Amendment XXI does not mention possession of an apparatus for the manufacture of an intoxicating liquor.